Title: From Thomas Jefferson to George Jefferson, 19 July 1800
From: Jefferson, Thomas
To: Jefferson, George



[Dear Sir]
Monticello July 19. 1800.

  Yours of the 14th. is recieved. I find that mr Barnes has made some mistake about the stick chairs. he recieved and paid for half a dozen for me. they were painted of a very dark colour, & were in this style.  perhaps, if you saw those forwarded to Colo. Cabell you will recollect whether they were in this form, and may judge whether they were mine. if not, then mr Barnes has not forwarded mine at all. I shall shortly draw on you for 168.62 D for my direct tax. I am Dear Sir
Your friend & servt

Th: Jefferson

